Citation Nr: 0304432	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  99-01 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a nervous 
disorder other than PTSD.

3.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a right 
knee disorder to include arthritis.

4.  Whether new and material evidence has been submitted in 
order to reopen a claim for service connection for a right 
foot/ankle disorder.

(The issues of whether new and material evidence has been 
submitted in order to reopen a claim for service connection 
for arthritis of the lumbosacral spine, entitlement to 
service connection for hearing loss, and for arthritis of the 
left knee, hands, wrists, thoracic and cervical spine and 
shoulders on a secondary basis, entitlement to an increased 
rating for residuals of status post herniated nucleus 
pulposus L5-S1, and entitlement to assistance in acquiring 
specially adapted housing or a home adaptation grant will be 
the subject of a later Board decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO).

A February 1998 Board decision denied service connection for 
right knee and right leg disorders and service connection for 
a nervous disorder.  The decision did not include a denial of 
service connection for PTSD.  A review of an April 1998 
supplemental statement of the case reflects that the RO 
denied the claim for service connection for PTSD on a de novo 
basis.  In October 1980 the Board denied the veteran's claim 
for service connection for right knee and leg disorders, to 
include a sprain of the right ankle.  In an August 1997 
rating decision the RO indicated that the veteran's claim of 
service connection for a right foot disorder was included in 
the October 1980 the Board decision which denied the 
veteran's claim for service connection for a sprain of the 
right ankle.  The RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
Board concurs with the procedural assessments by the RO 
regarding these issues and, thus, the issues are as stated on 
the title page of this decision. 

In an April 2002 rating decision the RO increased the rating 
for the lumbosacral spine disability from 20 to 40 percent.  
The veteran has continued his appeal with respect to the 40 
percent rating. 

In an audiotape received from the veteran in April 2001, the 
veteran may be raising an issue of entitlement to service 
connection for residuals of a gunpowder burn to the face and 
eye.  This matter is referred to the RO for appropriate 
action.

Further development will be conducted on the issues of 
whether new and material evidence has been submitted in order 
to reopen a claim for service connection for arthritis of the 
lumbosacral spine, entitlement to service connection for 
hearing loss, and arthritis of the left knee, hands, wrists, 
thoracic and cervical spine and shoulders on a secondary 
basis, entitlement to an increased rating for residuals of 
status post herniated nucleus pulposus L5-S1, and entitlement 
to assistance in acquiring specially adapted housing or a 
home adaptation grant per 38 C.F.R. § 19.9(a)(2).  Regarding 
the right knee disability, this appeal only addresses the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim of service connection for a 
right knee disability, to include arthritis.  Further 
development will be conducted on the issue of service 
connection for of the right knee degenerative joint disease, 
to include arthritis, on a de novo basis.

When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the appellant's response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  In October 1980 the Board denied the veteran's claim for 
service connection for right knee and leg disorders, to 
include a sprain of the right ankle.

2.  The evidence submitted since the October 1980 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection for a right foot/ankle disorder.

3.  In February 1988 the Board determined that new and 
material evidence had not been submitted to reopen claims of 
service connection for right knee and right leg disorders and 
service connection for a nervous disorder.

4.  The evidence submitted since the February 1988 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a right knee disorder, including 
arthritis.

5.  The evidence submitted since the February 1988 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims for 
service connection for a psychiatric disorder other than 
PTSD.

6.  The September 1997 VA psychiatric examination report, 
which is the most recent pertinent medical evidence of 
record, does not show the presence of PTSD.


CONCLUSIONS OF LAW

1.  The October 1980 the Board decision which denied the 
veteran's claim for service connection for a right leg 
disorder, to include a sprain of the right ankle, is final.  
38 U.S.C.A. § 7104 (West 2002) (formerly 38 U.S.C. 4004).

2.  The additional evidence received since the October 1980 
the Board decision is not new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a right foot/ankle disorder have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

3.  The February 1988 Board decision which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for right knee disorder and 
denied service connection for a psychiatric disorder, other 
than PTSD, is final.  38 U.S.C.A. § 7104 (West 2002).

4.  The additional evidence received since the February 1988 
Board decision which determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for right knee disorder is new and material and 
the requirements to reopen the veteran's claims of 
entitlement to service connection for a right knee disorder, 
to include arthritis, have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

5.  The additional evidence received since the February 1988 
Board decision which denied service connection for a 
psychiatric disorder, other than PTSD is not new and material 
and the requirements to reopen the veteran's claim have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).

6.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims were 
amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in statements of the case 
and a supplemental statement of the case.  Also, in a 
February 2001 notification letter the RO has also notified 
the veteran of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  The RO also 
notified the veteran of his responsibility to help the RO 
obtain all evidence necessary to support the claim by 
informing the RO of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained and the veteran was provided an opportunity to 
testify regarding his claims at a hearing in August 2002.  As 
will be explained later in this determination, the Board also 
finds that a current examination and opinion concerning the 
claim for service connection for a right foot/ankle disorder 
is not warranted at this time.  The Board finds that the VA 
has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected as well, and when service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. See 38 C.F.R. § 3.310(a) (2002).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Factual Background

The veteran's service medical records show no complaints or 
findings referable to any right knee or right foot 
disability, or psychiatric symptomatology.  The veteran was 
treated in October 1942 for a right ankle sprain.  The 
physical examination conducted prior to the veteran's 
discharge showed no pertinent abnormality.

The enlisted Record and Report of Separation shows that the 
veteran's military Occupational Specialty was a baker.  His 
battles and campaigns were reported as New Guinea and Luzon.  
The list of his decorations and citations is not indicative 
of combat per se.

The veteran's original application for service connected 
compensation benefits was received in December 1946.  At that 
time he reported that he was treated during service on two 
occasions for a swollen leg and ankle.  He also claimed 
nervousness.

Following service, a January 1947 VA examination report 
contains no pertinent complaint or finding.  The report of a 
December 1974 VA examination includes a psychiatric 
evaluation noting that the veteran was nervous, restless, 
jumpy and irritable.  After examination the diagnosis was 
anxiety reaction, moderate.  The examination report contains 
X-ray examination findings, which show that the right knee 
was essentially normal.

In October 1980 the Board denied the veteran's claim for 
service connection for arthritis of the right knee and leg, 
and a right ankle sprain.  At that time the Board found that 
arthritis of the right knee and leg was not shown during 
service or thereafter.  The Board further found that the 
inservice right ankle sprain resolved without any residual 
pathology.  The October 1980 decision is final.  38 U.S.C. 
4004 (now 38 U.S.C.A. § 7104). 

The evidence associated with the veteran's claims file 
subsequent to the October 1980 Board decision includes 
private and VA medical records.  These records show that the 
veteran was seen at a VA outpatient clinic in April 1986 for 
right knee pain which had been present since 1942.  He also 
reported bilateral leg pain.  The impression was degenerative 
joint disease.  A hearing was held at the RO in October1987.  
At that time the veteran provided testimony concerning his 
right knee, right leg, and nervous disorders. 

The report of VA examination in April 1987 includes the 
report of special neurologic consultation, which contains an 
impression that neurologic examination was normal with the 
exception of minor sensory changes in the feet of uncertain 
cause.  The report also contains the report of another 
consultation regarding complaints of nervousness, which 
contains a diagnosis of atypical anxiety disorder.

In February 1988 the Board denied the veteran's claim for 
service connection for right knee and right leg disorders on 
the basis that new and material evidence had not been 
presented.   The Board also denied service connection for an 
acquired psychiatric disorder other than PTSD, on the basis 
that none was present in service or for many years 
thereafter.  This decision is final.  38 U.S.C.A. § 7104.  

The evidence associated with the veteran's claims file 
subsequent to that Board 's February 1988 decision includes 
private medical records covering treatment through 1999, VA 
medical reports, lay statements, transcripts from hearings in 
October 1997 and August 2002, drawings depicting an inservice 
injury and an audio tape submitted by the veteran describing 
inservice injuries and subsequent treatment during and since 
service.  Also received were copies of service medical 
records, which were previously on file. 

The veteran was seen at a VA outpatient clinic in June 1987 
for psychiatric complaints.  These impressions were PTSD and 
dysthymia.  It was recommended that he be seen at the VA 
mental health clinic.  The veteran was seen at the VA mental 
health clinic on September 2, 1997.  The impression was PTSD.  
The veteran indicated that he was unable to attend the VA 
PTSD program.

The veteran was seen at a VA outpatient clinic in September 
1997 for complaints of pain starting in the middle of the 
back and radiating down into the feet into the toes. He was 
status post surgery for herniated disc.  He was referred to 
the podiatry clinic. A September 1997 progress note indicates 
that the veteran's problems were in his lower back.  No foot 
etiology noted.

A VA examination for PTSD was conducted on September 25, 
1997.  At that time the veteran reported that he was in 
combat and was wounded by shrapnel.  He indicated that he had 
received treatment for his psychiatric disorder for the prior 
10 to 15 years.  He complained of memory loss and 
disorientation.  

He reported auditory hallucinations.  He reported middle 
insomnia.  He had dreams of different things.  He did not 
give a history of recurrent dreams of military subjects.  He 
reported depression.  He indicated that he got a little upset 
when he watched movies about combat.  He had no difficulty 
hunting and stopped because of physical problems.  

The examination showed no flight of ideas or looseness of 
associations.  His mood was depressed and his affect was 
tearful.  He denied hallucinations and expressed no clearly 
identifiable delusions.  He denied homicidal and suicidal 
thoughts.  He was oriented to person, place, and situation.  
He was disoriented to date.  His remote memory was fair.  His 
recent and immediate recall was somewhat impaired.   His 
judgment was adequate and his insight was fair.  His 
abstracting ability was impaired.  Following the examination, 
the examiner concluded with an opinion that the veteran gave 
a history consistent with dysthymic disorder and dementia not 
otherwise specified and that he did not satisfy criteria 
needed for a diagnosis of post-traumatic stress disorder.  

Received in September 1998 was a statement from a fellow 
serviceman which is to the effect that the veteran damaged 
his knee and had to spend a long time at the hospital at 
Fort. Bragg.  

The report of a February 1999 VA examination for housebound 
status contains findings of decreased range of motion of the 
legs, severe degenerative joint disease of the knees.

The report of a June 2001 VA examination shows that the 
veteran presented complaints regarding a bilateral knee 
condition.  The examiner indicated that review of the claims 
folder did not reveal any history of injury to the knees or 
complaints during service.  The examiner noted that reports 
of X-rays indicated severe degenerative joint disease.  A 
brief examination of both knees indicated severe crepitations 
bilaterally, and other findings.  The impression was 
degenerative joint disease, multiple joints including both 
knees.

In an audiotape received from the veteran in April 2001, he 
described the circumstances surrounding inservice injuries as 
well as subsequent related treatment during and after 
service.

At an August 2002 VideoConference hearing before the 
undersigned member of the Board, the veteran testified that 
he developed a knee disorder as a result of an injury in 
service.  He also testified that he had trouble with the 
right ankle due to an injury in service, and he indicated 
that his psychiatric disorder started in service.

New and Material

As previously stated, the October 1980 and February 1988 
decisions by the Board are final.  38 U.S.C.A. § 7104.  
However, the veteran may reopen his claims by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002). 

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992

a) Right Foot/Ankle

Since the October 1980 Board decision, the veteran has 
continued to maintain that he has a right ankle/foot disorder 
as reflected in hearing testimony, and as shown in VA 
treatment notes in September 1997.  However, no new and 
material evidence has been provided to address the essential 
issue of the presence of a right foot/ankle disorder that is 
related to service.  A podiatry progress note in September 
1997 concluded that the veteran's complained of pain 
radiation from the back into the right foot was due to 
problems in his lower back, with no right ankle or foot 
etiology noted.

Moreover, the lay statements and hearing testimony are 
cumulative in nature.  Lay statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  However, 
where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent and it is not contended otherwise.

Consequently, because the evidence submitted since the 
October 1980 Board decision is not new and material the claim 
is not reopened and the current appeal must be denied.  

b) Right Knee

The medical records received since the February 1988 Board 
decision includes definitive evidence of a right knee 
disorder diagnosed as degenerative joint disease.  There is 
no such evidence of a right knee disability prior to the 
February 1988 Board decision.  Also, the November 1995 
private medical report contains an impression of "consider 
traumatic arthritis of the knees".  Accordingly, the Board 
finds that the additional evidence is new and material in 
that it establishes the presence for the first time of a 
right knee disorder.  Accordingly the claim is reopened.

c) Psychiatric Disorder other than PTSD 

The record shows that the Board decision of February 1988 
denied service connection for an acquired psychiatric 
disability, which was diagnosed as an anxiety disorder.  The 
VA examination in September 1997 contains a diagnosis of 
dysthymic disorder and dementia not otherwise specified.  The 
diagnosis of dysthymic disorder, a neurosis, is cumulative in 
nature.  Likewise, as previously discussed where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the evidence received since 
the February 1988 Board decision is not new and material and 
the claim is not reopened, and must be denied.   

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2002).

One of the necessary criterion to establish service 
connection for PTSD is current medical evidence which shows 
that the veteran does in fact have PTSD.  In this regard, 
June and September 2, 1997 VA outpatient records contain 
impressions, which include PTSD.  However, the most recent 
pertinent medical evidence of record is the VA psychiatric 
examination, which was conducted on September 25, 1997.  That 
examination did not show the presence of PTSD.  Accordingly, 
without a current diagnosis of PTSD service connection for 
that disorder must be denied. 


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a right knee disorder to include 
arthritis, is reopened and to this extent only, the appeal is 
allowed.

New and material evidence not having been submitted, the 
applications to reopen claims for service connection for a 
right foot/ankle disorder and for a nervous disorder are 
denied.

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

